DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 11 June 2020. Claims 1-12 are pending. 
Priority
The claim for foreign priority under 35 U.S.C. 119 (a)-(d) is acknowledged. A certified copy of the priority application has been received. The present application is a continuation of a PCT application filed on 06 December 2018. 
Information Disclosure Statement
The IDS received on 29 July 2020 has been considered. 
Claim Interpretation
The preamble of claim 1 recites "a vehicle detection method applied to a vehicle diagnostic device". The phrase "applied to" has been interpreted as having a meaning similar to the phrases "implemented on" or "performed by", and not as having a meaning that the diagnostic device is the object receiving the actions recited by the steps of the method.
In claim 3, the term "combination instrument system" is presumed to mean an instrument panel, such as would appear on a vehicle dashboard or center console. 
If these interpretations are incorrect, clarification is requested. 
Interpretation of Claims Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the limitations uses a generic placeholder ("unit") coupled with functional language without reciting sufficient structure to perform the recited function, and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: "acquiring unit", "comparing unit" and "outputting unit" in claim 7. Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If these limitations are not intended to be interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (specifically, a mental process) without significantly more. 
	Claim 1 recites a method comprising the steps of: (1) acquiring two VINs; (2) comparing the two VINs; (3) generating a result of the comparison; and (4) outputting the result. Claims 2-6 recite steps similar to those of claim 1. The claims are considered to be directed to an abstract idea because each step might be performed mentally by a human being, but for the recitation of any additional computer elements. This judicial exception is not integrated into a practical application because the additional computer elements may be considered as implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements perform conventional computer functions such as storing and retrieving information in memory.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,640,060 B2 (Chen). 

As to claim 1, Chen discloses a vehicle detection method applied to a vehicle diagnostic device, wherein the method comprises: 
	acquiring at least two vehicle identification numbers of a vehicle (col 5 ln 55-65 - "The automobile 12 is associated with a Vehicle Identification Number (VIN), which is located at several locations on the automobile 12. [...] The VIN may also be stored on one of the ECUs 14, 16, 18 in an electronic format (referred to herein as the electronic VIN) and may be retrieved by the scan tool 26 through the data hub 24", col 7 ln 53-56 - "The scan tool 26 may also be used to retrieve information from the ECUs 14, 16, 18 and sensors 20, 22, with such information including the electronic VIN associated with the automobile 12"); 
	comparing the at least two vehicle identification numbers to obtain a comparison result (col 6 ln 60-65 - "The VIN information and license plate information received at the remote storage database 36 may also be used by an automobile verification module 44 to ensure that all of the retrieved VINs from a given vehicle 12 (e.g., VINs extracted from multiple ECUs or electrical systems on the vehicle 12) match up with each other"); and 
	generating a detection result according to the comparison result (col 8 ln 10-12 - "The first report 52 indicates that the VIN information is verified, e.g., all of the VIN information and license plate information cross-matches with each other", col 8 ln 28-38 - "When repairs have purportedly been completed, data and information may be retrieved from the vehicle (at a second time), and from such data and information, the system 10 may generate a second report 54 [...] For instance, if an ECU 14, 16, 18 has been fraudulently swapped out with another ECU associated with another VIN, the automobile verification module 44 and/or VIN database 60 will detect such deception and generate an incompatibility alert signal"), and 
	outputting the detection result (col 8 ln 10-12, col 8 ln 28-38).

As to claim 2, Chen discloses the method according to claim 1, and further discloses wherein the acquiring at least two vehicle identification numbers of a vehicle comprises: 
	acquiring vehicle identification numbers corresponding to electronic control systems from at least two different electronic control systems of the vehicle, respectively (col 7 ln 53-56).

As to claim 3, Chen discloses the method according to claim 2, and further discloses wherein the electronic control system comprises: 
	any one of an engine control system, a transmission control system, an anti-theft system and a combination instrument system (col 5 ln 26-38 - "Each ECU 14, 16, 18, and sensor 20, 22, may be associated with a respective system on the automobile 12. Exemplary electrical components include, but are not limited to, a mass airflow sensor, airbag deployment sensor, camera sensors(s), air-fuel ratio meters, blind spot monitors, crankshaft position sensor, engine coolant temperature sensor, hall effect sensor, pressure sensor(s), temperature sensor(s), oxygen sensor, throttle position sensor, tire pressure monitoring sensor, torque sensor, transmission fluid sensor, turbine speed sensor, variable reluctance sensor, speed sensor, water sensor, wheel speed sensor, any digital output device on the dashboard, including a display screen, gauge, etc.").

As to claim 4, Chen discloses the method according to claim 2, and further discloses wherein the generating a detection result according to the comparison result comprises: 
	when the vehicle identification numbers acquired from the at least two different electronic control systems are inconsistent, generating a detection result used to represent that there is at least one electronic control system that is inconsistent with other electronic control systems in the vehicle (col 8 ln 28-38); and 
	when the vehicle identification numbers acquired from the at least two different electronic control systems are consistent, generating a detection result used to represent that the at least two different electronic control systems are consistent (col 8 ln 10-12).

As to claim 5, Chen discloses the method according to claim 1, and further discloses wherein the acquiring at least two vehicle identification numbers of a vehicle comprises: 
	acquiring a vehicle identification number corresponding to an electronic control system from at least one electronic control system of the vehicle, and acquiring a pre-configured vehicle identification number (col 5 ln 55-65, col 6 ln 3-5 - "The system 10 may include a camera 32 for capturing images of the automobile 12, as well as for enabling photo-capture of the VIN 28", col 7 ln 53-56); and 
	the comparing the at least two vehicle identification numbers to obtain a comparison result comprises: 
	comparing the pre-configured vehicle identification number to a vehicle identification number corresponding to the electronic control system to obtain the comparison result (col 6 ln 60-65, col 8 ln 10-12, col 8 ln 28-38).

As to claim 6, Chen discloses the method according to claim 5, and further discloses wherein the generating a detection result according to the comparison result comprises: 
	when there is a vehicle identification number that is inconsistent with the pre-configured vehicle identification number in the vehicle identification numbers corresponding to the electronic control system, generating a detection result containing indication information, the indication information being used to indicate an electronic control system corresponding to the vehicle identification number that is inconsistent with the pre-configured vehicle identification number (col 8 ln 28-38); and 
	when the vehicle identification numbers corresponding to the electronic control system are all consistent with the pre-configured vehicle identification number, generating a detection result used to represent that the vehicle is normal through detection (col 8 ln 10-12).

As to claim 7, Chen discloses a vehicle detection apparatus, wherein the apparatus comprises: 
	a vehicle identification number acquiring unit configured to acquire at least two vehicle identification numbers of a vehicle (Fig 1 - scan tool (26), col 5 ln 55-65, col 7 ln 53-56); 
	a comparing unit configured to compare the at least two vehicle identification numbers to obtain a comparison result (col 6 ln 60-65); and 
	a detection result outputting unit configured to generate a detection result according to the comparison result, and output the detection result (col 8 ln 10-12, col 8 ln 28-38).

As to claim 8, Chen discloses the apparatus according to claim 7, and further discloses wherein the vehicle identification number acquiring unit is specifically configured to: 
	acquire vehicle identification numbers corresponding to electronic control systems from at least two different electronic control systems of the vehicle, respectively (col 7 ln 53-56).

As to claim 9, Chen discloses the apparatus according to claim 8, and further discloses wherein the detection result outputting unit being configured to generate a detection result according to the comparison result comprises: 
	when the vehicle identification numbers acquired from the at least two different electronic control systems are inconsistent, generating a detection result used to represent that there is at least one electronic control system that is inconsistent with other electronic control systems in the vehicle (col 8 ln 28-38); and 
	when the vehicle identification numbers acquired from the at least two different electronic control systems are consistent, generating a detection result used to represent that the at least two different electronic control systems are consistent (col 8 ln 10-12).

As to claim 10, Chen discloses the apparatus according to claim 7, and further discloses wherein the vehicle identification number acquiring unit is specifically configured to: 
	acquire a vehicle identification number corresponding to an electronic control system from at least one electronic control system of the vehicle, and acquire a pre-configured vehicle identification number (col 5 ln 55-65, col 6 ln 3-5, col 7 ln 53-56); and 
	the comparing unit is specifically configured to: 
	compare the pre-configured vehicle identification number to a vehicle identification number corresponding to the electronic control system to obtain the comparison result (col 6 ln 60-65, col 8 ln 10-12, col 8 ln 28-38).

As to claim 11, Chen discloses the apparatus according to claim 10, and further discloses wherein the detection result outputting unit being configured to generate a detection result according to the comparison result comprises: 
	when there is a vehicle identification number that is inconsistent with the pre-configured vehicle identification number in the vehicle identification numbers corresponding to the electronic control system, generating a detection result containing indication information, the indication information being used to indicate an electronic control system corresponding to the vehicle identification number that is inconsistent with the pre-configured vehicle identification number (col 8 ln 28-38); and 
	when the vehicle identification numbers corresponding to the electronic control system are all consistent with the pre-configured vehicle identification number, generating a detection result used to represent that the vehicle is normal through detection (col 8 ln 10-12).

As to claim 12, Chen discloses a vehicle diagnostic device, comprising: 
	at least one processor (col 5 ln 42-45 - "The automobile 12 further includes an automobile data hub or CAN BUS 24, which may include a diagnostic port 24 a adapted to interface with a scan tool 26, diagnostic dongle, or other similar data retrieval devices"); and 
	a memory communicably connected to the at least one processor (col 5 ln 42-45); 
	wherein the memory stores an instruction executed by the at least one processor, the instruction being executed by the at least one processor to cause the at least one processor to acquire at least two vehicle identification numbers of a vehicle (col 5 ln 42-45, col 5 ln 55-65, col 6 ln 17-23 - "The communication device 34 may include a handheld electronic device, smartphone, tablet computer, desktop computer, router, or other communications device known in the art. The communication device 34 may be able to interface with the scan tool 26 and camera 32 to receive data, information and pictures therefrom", col 7 ln 53-56); 
	compare the at least two vehicle identification numbers to obtain a comparison result (col 6 ln 60-65); and 
	generate a detection result according to the comparison result, and outputting the detection result (col 8 ln 10-12, col 8 ln 28-38).

Conclusion
The prior art made of record on Form 892 (Notice of References Cited) and not relied upon is considered pertinent to applicant's disclosure. The cited references generally relate to methods of obtaining VINs from a vehicle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TODD MELTON/Primary Examiner, Art Unit 3669